UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7845


TEKUR DALGA ANBESSA, f/k/a Jamie Lamont Miles,

                Plaintiff - Appellant,

          v.

ROBERT F. MCDONNELL, Governor, sued in his individual and
official capacity; HAROLD CLARKE, Director of VDOC, sued in
his individual and official capacity; GREGORY HOLLOWAY,
Warden of Wallens Ridge State Prison, sued in his individual
and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:13-cv-00138-HEH)


Submitted:   January 23, 2014             Decided:   January 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tekur Dalga Anbessa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tekur    Dalga    Anbessa     seeks   to   appeal   the   magistrate

judge’s order denying without prejudice his motion for leave to

file an amended complaint.            This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).              The order Anbessa seeks to appeal

is   neither    a     final   order   nor   an   appealable   interlocutory      or

collateral order.          Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and    legal     contentions      are    adequately   presented     in   the

materials      before    this   court     and    argument   would   not    aid   the

decisional process.



                                                                          DISMISSED




                                            2